Title: Marquis de Castries to John Adams, 26 December 1784
From: Castries, Marquis de
To: Adams, John


        
          Versailles Ce 26 Xbre. 1784.
        
        Je Vous remercie, Monsieur, des éclaircissements que Vous avez bien Voulu me donner relativement aux matieres que L’On peut extraire de L’Amérique Septentrionale et Sur La Maniere &c Se les procurer. Ce Sera avec empressement que je profiterai de Vos observations Sur Cet Objet important.
        J’ai l’honneur d’etre tres parfaitement Monsieur, Votre tres humble et tres obéissant serviteur.
        
          le Mal. de Castries
        
        
          je vous ai Communiqué Monsieur la marche que je me proposois de tenir pour tirer de l’amerique independante les bois qui seront necessaires au service de la Marine j’enverrai prealablement un homme entendú reconnoitre les bois qui peuvent nous Convenir, et ce sera d’apres Ces essais que nous ferons les traités, avec les differens particuliers auxquels cela Conviendra.
        
       
        TRANSLATION
        
          Versailles, 26 December 1784
        
        I thank you, sir, for the clarifications that you were so kind as to give me relative to the materials that one can extract from North America and on the manner, etc., for procuring them. It will be eagerly that I will profit by your observations on this important subject.
        I have the honor of being quite perfectly, sir, your very humble and very obedient servant
        
          le Mal. de Castries
        
        
          I communicated to you, sir, the path that I proposed to take to draw from independent America the wood that our navy will need. I will send in advance a man capable of identifying the woods that would suit our purposes, and after these trials we will negotiate agreements with the appropriate private parties.
        
      